Citation Nr: 1807501	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination. Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA TBI examination with a neurologist.  All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents.  The examination report should specifically state that such a review was conducted.  The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran experienced an in-service TBI and, if so, all residuals of the TBI should be indicated, INCLUDING BUT NOT LIMITED TO WHETHER THE VETERAN'S IN-SERVICE INCIDENT MAY HAVE MANIFESTED TO A CURRENT TRAUMATIC BRAIN INJURY WITHIN DIAGNOSTIC CRITERIA.  

The examiner must review the entire record in conjunction with rendering the requested opinions.  The examiner's attention is drawn to the following:

* September 2006 report of medical history and examination indicating the Veteran had not experienced dizziness, frequent or severe headaches, head injury, memory loss, or period of unconsciousness, and was marked "normal" for neurological. 

* January 2014 VA Initial Evaluation of Residuals of TBI questionnaire indicating there was no residual attributable to a TBI and no objective medical evidence available to confirm a diagnosis of TBI.

* May 2016 VA Comprehensive TBI Evaluation that discusses the Veteran's reported symptoms, the levels of severity of his symptoms, and the physician's conclusion that the Veteran met the criteria for mild concussion on one occasion with a brief alteration of consciousness after an IED blast in 2005 that is now likely resolved.  

* September 2016 VA medical records indicating the Veteran reported having intermittent headaches that he believes are due to TBI.

* January 2017 hearing transcript that includes the Veteran's report of losing consciousness due to an IED blast in 2005 while in Iraq, and his requests to see a neurologist to determine whether he has a TBI.
 
2. Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




